Citation Nr: 1517652	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-30 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.


REPRESENTATION

Appellant (the Veteran) is represented by: Georgia Department of Veterans Service


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from October 1979 to April 1982.  


This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the RO in Columbia, South Carolina, prepared on behalf of the RO in Atlanta, Georgia.

The Veteran did not report for a Board hearing that was scheduled to be conducted at the RO in January 2015.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2014) (failure to appear for a scheduled hearing treated as withdrawal of request).  


FINDING OF FACT

In a January 1983 rating decision, the RO denied service connection for a back disorder; to the extent the evidence received since the January 1983 decision relates to any fact that was unestablished at the time of the January 1983 decision, it is cumulative and redundant of evidence already of record, and it does not raise a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for a back disorder are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO denied a claim of entitlement to service connection for a back disorder in a January 1983 rating decision.  At the time of that decision, the evidence included service treatment records and the Veteran's written contentions.  On the July 1982 claim, the Veteran asserted that he had injured his back in basic training at Fort Knox in October 1979.  The medical evidence of record in January 1983 consisted of service treatment records.  A January 5, 1980 treatment record revealed a complaint of low back pain for 1 day without history of trauma, and an assessment of functional back pain.  An August 1980 treatment record revealed a complaint of back pain for 1 day and an assessment of strained muscle.  A November 10, 1980 treatment record revealed a complaint of middle back pain since 3 years prior to coming in service when the Veteran was injured while playing football.  The diagnosis was chronic middle back strain.  A January 7, 1981 treatment record revealed a complaint of back pain for 24 hours.  It was noted that the Veteran had experienced back pain off and on since a high school football incident in 1978.  The assessment was a muscular problem.  The Veteran's entire spine was found to be clinically normal at service separation in March 18, 1982.  The Veteran marked "yes" in regard to whether he had a history of or current recurrent back pain.  

In its denial of the claim in January 1983, the RO found that available records were negative for any showing of a back injury during basic training in October 1979.  The RO acknowledged that the Veteran was seen on several occasions complaining of back pain and was found to have chronic middle back strain in 1980; however, the RO also noted the Veteran's report that he had problems with his back since 1977 or 1978 following a football injury to his back.  The RO found no indication of any injury during military service which would reveal any aggravation to the preexisting back condition.  The RO concluded that service connection was not warranted for back condition because the evidence did not show that this condition was caused or aggravated by military service.  Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of that decision (see 38 C.F.R. § 20.200 (2014)).

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans' Claims (Veterans Court) held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

The Veteran requested to have the previously denied claim reopened in May 2008.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The established facts at the time of the January 1983 rating decision were the presence of a pre-service back disability and multiple episodes of treatment for complaints of pain manifested in the middle and lower back during service.  The fact which was unestablished was the aggravation, i.e., permanent worsening beyond natural progress, of the pre-existing back disability during service.  

The evidence received since the January 1983 rating decision includes imaging reports following a motor vehicle accident on February 1, 1999, which show mild degenerative changes of the lower lumbar spine (L4-S1), a disc herniation at L5-S1, disc bulging at L4-5, and spinal canal stenosis at L4-5 and L5-S1.  At that time, the Veteran reported low back pain with radiation into the right leg.  The Board finds that this is not new and material evidence as it addresses the Veteran's signs and symptoms more than 17 years after service and does not address an in-service aggravation of the Veteran's back disorder.  

A January 2006 clinical record reflects a diagnosis of degenerative disc disease and disc narrowing at L4-5 and L5-S1 with a history of a motor vehicle accident with neck and-back pain.  A September 2009 clinical record also notes low back pain and tenderness following a motor vehicle accident.  As with the 1999 report, this addresses a post-service injury many years after service and does not address aggravation of a back disorder in service.  The Board finds that it is not new and material evidence.  

A November 2009 report by C. Sillah, MD reflects diagnoses of lumbosacral somatic dysfunction, myofascial pain syndrome, and mild osteoarthritis of the lumbar spine.  It also reflects that "[t]he patient noted he injured his back while in the military in 1982" and was evaluated by a physician in the military.  The examiner also noted that the Veteran was not quite sure of the mechanism of injury in service, but noted that he has been having continuous back pain since.  

The Board notes that this is a simple recounting of what the Veteran told his physician and is not the opinion of the physician.  While the Veteran's statements are presumed credible for the purpose of reopening, the Veteran's assertion as to incurring a back injury in service was already of record and was considered in January 1983.  The assertions in the November 2009 report are not materially different than what was presented in January 1983.  Therefore, although presumed to be credible, the evidence is cumulative and redundant of evidence of record in January 1983 and is not new and material evidence.  

Without evidence tending to establish a permanent worsening of the back disability in service-the fact that remained unestablished in January 1983-none of the newly-received medical evidence raises a reasonable possibility of substantiating the Veteran's claim, and therefore, it is not new and material for purposes of reopening the claim.  Under these circumstances, the Board must conclude that new and material evidence to reopen the claim of entitlement to service connection for a back disorder has not been received.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in July 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The letter provided notice of the criteria to reopen a previously denied claim by submitting new and material evidence, as well as the criteria for establishing service connection.  See 38 U.S.C. §5103(a)(1); see also Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); VAOPGCPREC 6-2014.

The Veteran does not assert that there has been any deficiency in the notice provided to him in July 2008 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

Upon receipt of an application or claim to reopen a disallowed claim, the Secretary, by regulation, must provide some limited assistance.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3) (2014).  Here, the RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  In light of the Board's determination that new and material evidence has not been received, the Board finds that a VA examination and opinion are not necessary.  



ORDER

The appeal is denied.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


